516 So. 2d 40 (1987)
Nuzhat AHMED, Appellant,
v.
TRAVELERS INDEMNITY CO., Subrogee for Diane Nickerson and Mark Nickerson, Appellee.
No. 87-1319.
District Court of Appeal of Florida, Third District.
December 1, 1987.
Nuzhat Ahmed, in pro per.
Max A. Goldfarb, for appellee.
Before HENDRY, HUBBART and FERGUSON, JJ.
PER CURIAM.
An appellant has the burden to present a record that will overcome the presumption of the correctness of the trial court's findings. Dade County Bd. of Pub. Instruction v. Foster, 307 So. 2d 502 (Fla. 3d DCA 1975). Where there is no record of the testimony of witnesses or of evidentiary rulings, and where a statement of the record has not been prepared pursuant to Florida Rule of Appellate Procedure 9.200(a)(3) or (b)(3), a judgment which is not fundamentally erroneous on its face must be affirmed. See Thomas v. Thomas, 498 So. 2d 668 (Fla. 5th DCA 1986); Damkohler v. Damkohler, 336 So. 2d 1243 (Fla. 4th DCA 1976).
Affirmed.